Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 6, 7, 12, 14, 16 and 19 are amended. Claims 22 - 24 are new.
The 35 USC 112 rejections applied to claims 8 and 15 are withdrawn, in view of applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-7, 10-14 and 16-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The searched and cited prior art teaches that it is known to perform composite processing of a primitive and overlapping primitive portions of content together and output the composite processing data to memory, such that the rendering references the already processed composite data. The current claim amendments distinguish from the art by specifically requiring the instructions to process the at least one primitive and the overlapped portion of the one or more primitives (which are instructions that references/identifies the primitive and the overlapped portion to be processed together) are written into memory based upon a threshold amount of complexity and prior to submitting the processing instructions to a separate graphics processor, such that the separate graphics process initiates display of the single primitive according to the processing instructions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILSON W TSUI/Primary Examiner, Art Unit 2178